Case 3:20-bk-32019-SHB         Doc 13 Filed 09/08/20 Entered 09/08/20 15:14:27                Desc
                               Main Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION

 In Re:                                                        3:20-bk-32019-SHB
 BRIAN KEITH SHADOWENS                                              Chapter 7
        Debtor
                                                  NOTICE OF APPEARANCE PURSUANT
                                                   TO RULE 9010 (b) and REQUEST FOR
                                                      NOTICES UNDER RULE 2002

   NOTICE OF APPEARANCE WELLS FARGO BANK, N.A. REGARDING REAL
 PROPERTY LOCATED AT 933 GOTHIC MANOR WAY, KNOXVILLE, TENNESSEE
                              37923

       Wells Fargo Bank, N.A., and Shapiro & Ingle, LLP, as attorney for Wells Fargo Bank,

N.A., makes its appearance as a secured creditor in this cause and requests that it be noticed on

all pleadings, documents and hearings; that it receive copies of all documents; and be added to

the matrix to be served at the addresses below:

Shapiro & Ingle, LLP
Attorney for Wells Fargo Bank, N.A.
10130 Perimeter Pkwy, Suite 400
Charlotte, NC 28216

Wells Fargo Bank, N.A.
Attn: Bankruptcy Department
MAC #D3347-014
3476 Stateview Blvd
Fort Mill, SC 29715

                                        /s/ Bonnie Culp
                                        Bonnie Culp, Attorney for Creditor, Bar # 14741
                                        bculp@logs.com |704-249-0065
                                        Shapiro & Ingle, LLP
                                        10130 Perimeter Pkwy, Suite 400
                                        Charlotte, NC 28216
                                        Phone: 704-333-8107 | Fax: 704-333-8156
                                        Supervisory Attorney Contact: Grady Ingle
                                        gingle@logs.com | 704-831-2217
                                        Electronic Service Notifications: tnecf@logs.com
